Citation Nr: 0432883	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a kidney/bladder 
disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for thyroid disease, to 
include as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The veteran had active service from October 1945 to May 1949, 
and from January 1951 to April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a kidney/bladder disorder, asbestosis, and for 
thyroid disease as a result of exposure to ionizing 
radiation.  

In a July 2002 rating decision, service connection for 
headaches was denied.  In a February 2003 rating decision, 
service connection for headaches was denied.  The veteran did 
not initiate an appeal as to this issue.  

In a February 2003 rating decision, service connection for 
chronic obstructive pulmonary disease (COPD) was denied.  The 
veteran did not initiate an appeal as to this issue.  

In November 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  

The issue of entitlement to service connection for thyroid 
disease secondary to exposure to ionizing radiation is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.



FINDINGS OF FACT

1.  In April 2003, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran's representative that a withdrawal of his appeal as 
to the issue of entitlement to service connection for a 
kidney/bladder disorder was requested.

2.  The veteran does not have asbestosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to service 
connection for a kidney/bladder disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).

2.  Asbestosis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Kidney/Bladder 
Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In April 2003, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
veteran's representative that a withdrawal of his appeal as 
to the issue of entitlement to service connection for a 
kidney/bladder disorder was requested.

Thus, the veteran has withdrawn his appeal as to the 
aforementioned issue.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue.  The matter of 
entitlement to service connection for a kidney/bladder 
disorder is dismissed.


Entitlement to Service Connection for Asbestosis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which became effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of August 2001 and 
April 2003 letters from the RO to the veteran.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini I was 
withdrawn and replaced by Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Pelegrini II indicated that the 
Court was not holding that where pre-AOJ-adjudication notice 
was not provided, the case must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred.  The Court stated that it 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  However, it indicated that the 
appellant had the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, VCAA notice was 
sent prior to the initial AOJ determination.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of a respiratory disorder.  

Following service, in 2000 and 2001, the veteran was a party 
to two lawsuit settlements based on exposure to asbestos by 
individuals exposed while working for an employer of the 
veteran.  Thus, post-service asbestos exposure is 
demonstrated in the record.  

Post-service, the veteran has received treatment for 
respiratory disability.  Private records dated in March 1993 
reflect diagnoses of pulmonary embolus as well as bilateral 
pneumonia with hemoptysis.  

VA outpatient records dated from 2000 through 2004 document 
various diagnoses.  The veteran reported to physicians that 
he had a past history of asbestos exposure and of asbestosis.  
Pulmonary function tests from August 2000 show that the 
veteran had a mild reduction in lung volume and in diffusing 
capacity which was suggestive of mild interstitial lung 
disease, most likely related to asbestosis.  In June 2001, 
the veteran underwent pulmonary function testing.  The 
examiner concluded that the findings were consistent with a 
mild restrictive ventilatory defect which, in view of a 
normal diffusing capacity, was likely due to obesity.  The 
examiner indicated that the pulmonary function testing was 
not consistent with the physiology seen in pulmonary 
asbestosis.  Other etiologies were noted to be unfitness and 
cardiac disease.  

In June 2002, a private examiner, I.S., M.D., submitted a 
report.  In that report, she indicated that the veteran had 
reported having inservice asbestos exposure.  She examined 
the veteran.  She concluded that the veteran had asbestosis 
by history.  Currently, he had COPD.  



Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran asserts that he has 
combat.  However, even assuming the veteran had combat, this 
does not alleviate the requirement that the veteran must 
currently have the claimed disability, which, as set forth 
below, he does not.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

At his personal hearing and in correspondence of record, the 
veteran stated that he had asbestos exposure during service 
which resulted in asbestosis.  The veteran, as a lay person, 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide opinions regarding diagnosis and 
causation.  

In this case, the issue is limited to service connection for 
asbestosis.  The RO has separately denied service connection 
for other lung disability which has not been appealed and is 
not under Board jurisdiction.  

Although the veteran currently has a lung disability, the 
competent evidence shows that the veteran does not have 
asbestosis.  Although Dr. I.S. indicated that there was a 
past history of asbestosis, the current diagnosis was COPD.  
To the extent that the veteran reported to a physician that 
he had a history of asbestosis, he is not competent to make 
that statement.  See Espiritu, supra.  Moreover, even though 
it was reported in August 2000 report that pulmonary function 
studies showed that the veteran had a mild reduction in lung 
volume and in diffusing capacity which was suggestive of mild 
interstitial lung disease, most likely related to asbestosis, 
additional studies did not support such a finding.  A June 
2001 pulmonary function test showed that the results were not 
consistent with the physiology seen in pulmonary asbestosis.  
The Board finds that the June 2001 report, finding no 
evidence of asbestosis, is more probative than the August 
2000 report which suggests a finding of asbestosis.  The June 
2001 report provided a rationale for its findings.  In this 
regard, it compared the physiology which is seen in people 
with pulmonary asbestosis to the veteran's studies.  The 
August 2000 report provided no basis for stating that the 
findings on pulmonary function tests were more likely related 
to asbestosis.  Given the foregoing, the Board concludes that 
the competent evidence establishes that the veteran does not 
have asbestosis.  Absent a current diagnosis, service 
connection is not warranted.

Even assuming that the veteran currently has asbestosis, 
there is no evidence of record which relates the condition to 
service.  In this regard, the Board notes that the veteran's 
service medical records are negative for any complaints, 
findings, treatment or diagnosis of a respiratory disorder.

In light of the aforementioned, service connection is denied.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The appeal as to the issue of entitlement to service 
connection for a kidney/bladder disorder is dismissed.

Service connection for asbestosis is denied.  




REMAND

The veteran claims that while serving on active duty, he was 
exposed to ionizing radiation which resulted in thyroid 
disease.  He maintains that while serving aboard the USS 
Atlanta, he was in Nagasaki.  Also, while aboard the USS 
Atlanta, he participated in Operation Sandstone.  He 
submitted supporting documentation showing that the USS 
Atlanta was in Nagasaki in March 1948 (but not prior) and was 
in the Marshall Islands 5 days after the "Yoke" test in May 
1948.  

Medical records show that the veteran has undergone a partial 
thyroidectomy.  Recent January and February 2004 VA records 
show that the veteran was originally diagnosed with a 
multinodular goiter, had the partial thyroidectomy, and 
noticed some lumps over the past year.  On examination, 
defined nodules were felt.  The diagnosis was right thyroid 
nodules.  The veteran was being ordered for further thyroid 
testing.  Testing revealed hypoechoic nodules in the right 
lobe of the thyroid.  A total thyroid panel was ordered and 
it was noted that he would be referred for biopsy.  These 
later records have not been obtained.  

Dr.. I.S. opined in June 2002 that the veteran had thyroid 
disease due to inservice radiation exposure.  Inservice 
radiation exposure has also been noted by VA physicians.  In 
March 2003, a VA examiner noted that the veteran's non-
malignant thyroid disease may be related to ionizing 
radiation exposure.  The notations of inservice radiation 
exposure were based on the veteran's statements.  

Although it was noted by VA and private physicians that the 
veteran had a history of radiation exposure, this matter has 
not been fully developed.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Service connection based on 38 
C.F.R. § 3.311 is a unique type of service connection claim, 
and that pursuant to that regulation, the VA must furnish the 
special assistance to the veteran provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).

In this case, first, the veteran does not have a cancer that 
is presumptively service-connected.  However, the biopsy of 
his thyroid nodules has not been obtained.  The veteran's VA 
records dated after June 6, 2004 should be obtained.  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  One of the listed radiogenic 
diseases is non-malignant thyroid nodular disease.  The 
competent evidence shows that the veteran has this disease.  
Third, competent evidence has related current thyroid disease 
to service, however, as noted, inservice radiation exposure 
has not been fully developed. 

The USS Atlanta was not in Nagasaki at any time from August 
6, 1945 to July 1, 1946 as required by 38 C.F.R. § 3.311.  
However, the USS Atlanta was in the Marshall Islands during 
Operation Sandstone in May 1948.  The AOJ stated that this 
did not show that the veteran participated in a "radiation 
risk" activity.  However, as noted, the Board finds that the 
veteran's claim has not been fully developed.  

The veteran has a radiogenic disease, but no dose estimate 
was performed pursuant to 38 C.F.R. § 3.311(a)(1).  An 
evaluation of radiation exposure pursuant to 38 C.F.R. § 
3.311(a)(2) and (4) was not done.  The case was not referred 
to the Under Secretary for Benefits pursuant to 38 C.F.R. § 
3.311(b).  

Further, in the event that service connection is not 
warranted on the second basis, the competent evidence of 
record suggests that his current thyroid disease is otherwise 
related to service which is the third basis.  At his hearing, 
the veteran indicated that his VA physician had told him that 
his thyroid disease was related to service.  The veteran 
should be provided an opportunity to submit a statement from 
his VA physician which relates current thyroid disease to 
service.

In light of the foregoing, development must be undertaken to 
comply with the requirements set forth in Hilkert v. West, 11 
Vet. App. 284 (1998) and 38 C.F.R. § 3.311.  If any 
development is incomplete, appropriate corrective action 
should be taken.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's VA records from the 
Gainesville and Ocala facilities dated 
after June 6, 2004 should be obtained.  
Based on these records, it should be 
determined if the veteran has thyroid 
cancer, a presumptive cancer disorder per 
38 C.F.R. § 3.309(d).  

2.  The veteran may submit a statement 
from his VA physician which relates 
current thyroid disease to service.  

3.  This case should be developed 
pursuant to the directives of 38 C.F.R. § 
3.311 and the requirements set forth in 
Hilkert v. West, 11 Vet. App. 284 (1998), 
taking into consideration that the 
veteran has a radiogenic disease and his 
allegations regarding Operation 
Sandstone.  A dose estimate should be 
obtained, radiation exposure should be 
considered, and the case should be 
referred to the Under Secretary for 
Benefits, in accordance with 38 C.F.R. § 
3.311(a), (b).  

4.  If service connection is not 
warranted based on the veteran having a 
presumptive cancer or based on 38 C.F.R. 
§ 3.311, the AOJ should consider direct 
service connection per Combee.  

5.  If direct service connection is being 
considered, the veteran should be afforded a 
VA examination.  The examiner should opine as 
to whether the veteran's thyroid disease is 
the result of inservice exposure to ionizing 
radiation and/or otherwise related to 
service.  

6.  If upon completion of the above action, 
the claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures, to include issuing a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



